Appellant seriously questions the correctness of our upholding the refusal of his request for a postponement when this case was called for trial. The correct solution of this matter rests upon a ground not discussed in our original opinion, as well as what we there said. Postponement was sought to get the testimony of one Feely. His affidavit is attached to the motion for new trial and shows that he had been indicted for the same offense and transaction charged against this appellant, convicted and given a five-year suspended sentence, which had not been set aside or dismissed at the time of this trial. In Watts v. State, 75 Tex.Crim. Rep.; Sunday v. State, 77 Tex.Crim. Rep., and Majors v. State,273 S.W. 268, we upheld the proposition that one in such case would not be usable as a witness on behalf of his co-defendant. The statute so stating is Art. 711, 1925 Cow. C. P. We do not think the provisions of Chapter 27, Acts Regular Session, Thirty-ninth Legislature, make any change in the law as same appears in said Art. 711, supra. General competence to testify on the part of persons convicted of crime who are not confined in the penitentiary, is announced by this recent statute, but no reference to or change in Art. 711 appears. There was no error in refusing the postponement *Page 364 
for this additional reason to that stated in our original opinion, that Feely could not have testified for appellant if the postponement had been granted.
On the question of misconduct of the jury, we observe that appellant pleaded guilty and was given the lowest penalty. We necessarily conclude that what may have been said in the jury room must have been something reasonably calculated to influence the jury against giving appellant a suspended sentence, in order for us to hold such statements injurious. We have again carefully examined and analyzed all that appears in bill of exceptions No. 3 wherein is set out all the testimony heard in support of the motion for new trial. Appellant introduced one juror and the state produced four. We think the learned trial judge entirely justified in settling the apparent conflicts in the testimony of these gentlemen favorably to the state.
We perceive no possible injury to appellant from what was said by the judge to the jury after they had brought in their verdict, nor in the incorporation of a statement made by the judge in the transcript of the testimony adduced upon the motion for a new trial.
The motion for rehearing will be overruled.
Overruled.
                 ON SECOND MOTION FOR REHEARING.